[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER 
After trial, a Judgement of Partition may enter in this action as follows:
The property which is known as Lot 35B-2 on the map entitled, "PLAN OF LINDA SUBDIVISION PREPARED FOR JOHN  BRIDGIE LINDA 353 OLD COLCHESTER ROAD, MONTVILLE, CT. DATE: 1/27/88 SCALE: 1" =100' KING  MULLEN LAND SURVEYORS 152 ROUTE 163 UNCASVILLE, CONN.", consisting of 7.915 acres, more or less, shall be determined to be owned solely by the Plaintiffs herein and that property known as Lot 35B on said map, consisting of 15.4314 acres, more or less, shall be determined to be owned solely by the Defendant herein. All past due taxes shall be paid by the parties. Each is to pay one-half the total due.
D. Michael Hurley, Judge Trial Referee